Citation Nr: 0117786	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-16 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran had active service from October 1942 to August 
1943.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 2000 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in August 1996 found 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
defective vision; the veteran was duly notified of the 
decision; he did not file a timely notice of disagreement and 
a timely substantive appeal of the August 1996 rating 
decision, which became final.  In September 1999 and 
thereafter, he submitted additional evidence in an attempt to 
reopen his claim; the RO found that the additional evidence 
was not new and material, and the current appeal ensued.



FINDINGS OF FACT

1. A rating decision in September 1944 severed service 
connection for an eye condition; a decision of the Board 
in October 1946 denied entitlement to restoration of 
service connection for chorioretinitis; and a rating 
decision in August 1996 found that new and material 
evidence to reopen the claim for service connection for 
defective vision had not been submitted.

2. Additional evidence added to the record since August 1996 
is not so significant that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for defective vision.



CONCLUSIONS OF LAW

1. A rating decision in August 1996, which found that new and 
material evidence to reopen a claim of entitlement to 
service connection for defective vision had not been 
submitted, is final.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2000).

2. Additional evidence submitted since August 1996 is not new 
and material, and a claim of entitlement to service 
connection for defective vision is not reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA  § 1110 (West 1991 & Supp. 2000). 

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction or 
by the Board, the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. §§  7104(b), 7105 (West 1991 & 
Supp. 2000).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.

In the instant case, there have been multiple final RO and 
Board decisions pertaining to the veteran's attempts to obtain 
service connection for an eye disability.  The prior final 
decisions are summarized below.

A rating decision in November 1943 granted service connection 
for bilateral defective vision due to chorioretinitis and 
denied service connection for compound myopic astigmatism.  A 
rating decision in September 1944 found that the rating 
decision of November 1943, to the extent that it granted 
service connection for defective vision, involved clear and 
unmistakable error and severed service connection for an eye 
condition.  Rating decisions in September 1945, December 1945, 
and February 1946 confirmed and continued the September 1944 
decision severing service connection.  

A decision by the Board in October 1946 denied entitlement to 
restoration of service connection for chorioretinitis.  A 
Board decision in December 1986 found that a new factual basis 
warranting reopening the claim of entitlement to service 
connection for defective vision had not been presented.  An 
unappealed RO decision in August 1996 found that new and 
material evidence to reopen the claim for service connection 
for defective vision had not been submitted.

As noted above, in September 1999 and thereafter, the veteran 
submitted additional evidence in an attempt to reopen his 
claim, and the issue currently before the Board is whether 
new and material evidence has been presented or secured which 
would warrant reopening the claim.

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided to VA which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any new and material evidence which he has 
requested that VA assist him in obtaining.  The RO notified 
the veteran of the requirements in law to reopen his 
previously disallowed claim for service connection for 
defective vision. The Board concludes that the provisions of 
the VCAA have been complied with.  The Board will, therefore, 
proceed to consider the veteran's appeal.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096-98 (2000) (to be codified at 38 U.S.C. 
§§ 5103, 5103A). 

The evidence of record at the time of the RO's August 1996 
rating decision included the veteran's service medical 
records, postservice medical records, statements by the 
veteran in support of his claim, and lay statements by 
individuals who knew the veteran.

The service medical records contained a report of an 
examination for service entrance which noted that the veteran 
had bilateral defective vision (myopic astigmatism); his best 
corrected visual acuity was 20/40.  The service medical 
records did not reflect the presence of any eye disease or 
injury prior to a period of hospitalization in July 1943, 
during which the veteran complained of defective vision with 
no blurring or pain; he related no history of injury or 
disease of the eyes in service; refraction showed corrected 
visual acuity of 20/50, bilaterally; the diagnosis was chori-
retinitis, myopic, degenerative, bilateral, and compound, 
myopic astigmatism. In August 1943, the veteran was issued a 
certificate of disability for discharge.  The diagnosis was 
compound, myopic astigmatism, bilateral, caused by structural 
ocular defect and chronic, degenerative, myopic chorio-
retinitis, bilateral.  The treating medical personnel 
concluded that the condition had existed prior to entry into 
service and was not aggravated therein.

A March 1944 VA examination showed best corrected visual 
acuity of 20/70 in the right eye and 15/200 in the left eye.  
The examiner noted very high myopia with juxtapapillary 
myopic atrophy of the choroid.  At a VA examination in 
September 1944, the examiner noted corrected visual acuity of 
20/80 in the right eye and 20/200 in the left eye; areas of 
myopic chorio-retinitis were present, bilaterally.  The 
examiner offered an opinion that the veteran had malignant or 
progressive myopia.

Reports from private physicians which were dated in late 1944 
and 1945 contained findings on examinations in 1944 and 1945 
which showed the veteran's corrected visual acuity ranged 
between 20/40 and 20/200 in the right eye and 20/70 and 
20/200 in the left eye.  One physician reported that in 1938 
the veteran's corrected vision was 20/30 on the right and 
20/50 on the left.  Another physician offered an opinion, 
based on what the veteran said, that it appeared that his eye 
disorder was aggravated beyond normal progression in service.

In a January 1946 statement, the veteran said that he was 
told in service that he would be blind in 2 or 3 years.  He 
stated that, since his separation from service, he had been 
refused a recommendation for employment due to his eyes.  At 
a personal hearing in July 1946, the veteran testified to his 
belief that his eyes became worse as a result of duty in 
service grading test papers.

In July 1946, a private physician reported that he had 
examined the veteran a number of times since 1938 and that 
the veteran had progressive myopia; he offered an opinion 
that military service had increased the severity of the 
condition.

At a VA examination in July 1946, the veteran's visual acuity 
was 20/400, bilaterally.  Diagnoses included chronic 
catarrhal conjunctivitis, progressive compound astigmatism, 
and neuroretinitis.  

A VA examination in January 1969 showed corrected visual 
acuity of 20/200, bilaterally.

VA hospitalization and treatment records dated in 1985 and 
1986 showed that a cataract was removed from the veteran's 
right eye in May 1985.  In November 1985, his corrected 
visual acuity was 20/40, bilaterally.

Lay statements received in June 1986 from 2 men were to the 
effect that they knew the veteran before and after his 
service and that his vision decreased as a result of service.  
A lay statement from another individual indicated that the 
veteran's eyesight deteriorated considerably after service 
and became progressively worse.

In a statement received in June 1996, the veteran said that 
he developed an eye condition affecting both eyes in service 
after a training exercise which involved the use of a gas 
mask and exposure to various gases.

At a VA eye clinic in July 1996, the impression was retinal 
atrophy, both eyes.

The additional evidence added to the record since the rating 
decision of August 1996 includes: VA treatment notes; 
statements by the veteran; and a copy of a statement by a 
private physician dated in April 1977.  

The VA treatment notes show visual acuity in August 1998 of 
20/80 in the right eye and 20/60 in the left eye and 
diagnoses of status post cataract extractions, both eyes, and 
bilateral aphakia.  The treatment notes are "new", in that 
they were not of record in August 1996, but they are not 
"material", because they do not contain any medical 
evidence that the eye condition which the veteran had prior 
to his active service in the 1940s was aggravated by service.

The veteran's statements since August 1996 are to the effect 
that his eye condition which pre-existed service increased in 
severity in service due to his work which included grading 
test papers.  His statements in this regard are the same 
statements he made at a personal hearing in July 1946 and are 
thus not new.

In April 1977, a private physician made a statement in 
support of the veteran's application for a tax exemption.  
The physician stated that the veteran had been totally and 
permanently disabled since January 1976.  The nature of the 
veteran's disability or disabilities was not stated.  The 
physician's statement is new but it is not material, because 
it contains no information or opinion concerning the status 
of the veteran's eyes prior to and during his active service.

In sum, none of the additional evidence submitted since 
August 1996 is new and material and, consequently, the 
veteran's claim for service connection for defective vision 
is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for defective 
vision, the appeal is denied.



		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals



 

